Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				           ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art discloses or teaches a computer method comprising a combination of: generating a vocabulary comprising each recipient from the plurality of recipient lists; generating a plurality of feature vectors of a same length at least by generating, for each particular recipient list in the plurality of recipient lists, a particular feature vector based at least in part on which recipients in the vocabulary occur in the particular recipient list, the particular feature vector being associated with the label corresponding to the particular recipient list; training a machine-learning model based at least in part on the respective feature vector for each respective recipient list in the training dataset; and applying the machine-learning model to infer an unknown label for a target recipient list, wherein the label comprises a performance metric for the target recipient list..  

Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (703) 872-9306.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/KHANH Q DINH/Primary Examiner, Art Unit 2458